In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐1669 
SELECTIVE INSURANCE COMPANY OF SOUTH CAROLINA, 
                                      Plaintiff‐Appellant, 

                                                    v. 

TARGET CORPORATION, 
                                                          Defendant‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                No. 13‐cv‐5910 — Elaine E. Bucklo, District Judge. 
                                  ____________________ 

   Before  FLAUM  and  KANNE,  Circuit  Judges,  and  MAGNUS‐
STINSON, District Judge. 

                                              ORDER 

   The opinion issued in the above‐entitled case on Decem‐
ber 29, 2016, is hereby amended as follows: 




                                                 
 Of the Southern District of Indiana, sitting by designation.  
2                                                         No. 16‐1669 

   On page 4, at lines 23 and 28, the year “2001”1 is replaced 
with  “2007,”  such  that  the  date  referenced  in  both  lines  is 
“April 2007.” 

   On  page  7,  at  line  26,  the  word  “eight”  is  replaced  with 
“two,” such that the sentence reads as follows: “One of those 
future agreements was the Program Agreement executed by 
Target and Harbor two years after the Supplier Agreement.” 

   On page 8, at line 6 of footnote 1, the word “eight” is re‐
placed  with  “two,”  such  that  the  sentence  reads  as  follows: 
“Selective’s position ignores the reality that the two contracts 
were executed two years apart and were not one contract.” 




                                                 
1 The erroneous date included in the previously‐issued opinion was taken 

from the photocopied first page of the Supplier Agreement, which appears 
to reference April 2001. See Appellant’s Supplemental Appendix at A50.